Lott, Justice.
Motion denied, with $10 costs to abide the event. Assuming that the plaintiff is entitled to wharf-age, and to a lien therefor, I am of the opinion that an action is not a proper remedy. The 7th section of chapter y54 of the laws of 1860 has reference to all the rates of wharfage established here by the act, as well as the rate fixed by section 3 as by the first section. It, as subsequently *308amended, provides that the collection thereof shall be enforced in the manner provided in the 217th section of the act of 9th April, 1813, which is by distress of the goods and chattels found on board of the vessel, for wharfage accrued under section 1, and on the pier or "bulkhead for that accrued under section 3; and it may be wherever found, but as to that I express no opinion.